UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 15, 2009 Old Line Bancshares, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 000-50345 20-0154352 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1525 Pointer Ridge Place Bowie, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: 301-430-2544 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CRF 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e- 4(c)) Section 8 – Other Events Item 8.01. Other Events On July 15, 2009, Old Line Bancshares, Inc. (“Bancshares”) repurchased all 7,000 shares of its Fixed Rate Cumulative Perpetual Preferred Stock, Series A, that it issued and sold to the United States Department of the Treasury (“Treasury”) on December 5, 2008 pursuant to Treasury’s Capital Purchase Program under the Troubled Asset Relief Program.The aggregate purchase price paid by Bancshares to Treasury for the Preferred Stock was $7,058,333.33, including $58,333.33 of accrued and unpaid dividends. Bancshares will make a determination within 15 days of the repurchase if it will deliver to the Treasury a notice of intent to repurchase the outstanding Warrant for 141,892 shares of its common stock that was issued to Treasury in connection with its purchase of the Series A Preferred Stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OLD LINE BANCSHARES, INC. Date:July 15, 2009 By: /s/Christine M. Rush Christine M. Rush, Chief Financial Officer
